DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
In light of the Applicant's amendment the objection to the previous Office correspondence drawings is withdrawn. 

Claim Objections
Claims 55, 57, 62, 69 and 71objected to because of the following informalities:  “lifting member” should be “lifting partition member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.

Claim Rejections - 35 USC § 103

    PNG
    media_image1.png
    425
    554
    media_image1.png
    Greyscale


Claims 55-58, 60-74, 77, 80 and 83 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rea et al. (U.S. 5,950,913 A) in view of Bush (U.S. 4,069,348 A).
With regard to claim 55, Rea discloses a container capable of holding food comprising: an enclosure (10, Fig. 1) including an interior (24, Fig. 3) and an opening (28, Fig. 3); a lid (38, Fig. 3) capable of covering the opening of the enclosure and also capable of uncovering the opening of the enclosure.
Rea does not disclose a first member adapted to pull a first food layer from a second food layer, the first member including a first food support member adapted to be 
Bush teaches a first member (Bush Annotated Fig. 2) capable of pulling a first food layer from a second food layer, the first member including a first food support member (Bush Annotated Fig. 2) capable of being positioned between the first food layer and the second food layer, and the first member further including at least a first pair of pulling structures extending from the first lifting portion to at least the opening of the enclosure (Bush Annotated Fig. 2); and a second member (Bush Annotated Fig. 2) capable of pulling a second food layer from a third food layer (Bush Annotated Fig. 2), the second member including a second food support member (Bush Annotated Fig. 2) capable of being positioned between the second food layer and the third food layer (Bush Annotated Fig. 2), and the second member further including at least a second pair of pulling structures extending from the second food support member to at least the opening of the enclosure (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the lifting portions and pulling structures as taught by 
With regard to claim 56, Rea-Bush as applied in claim 55 above discloses the claimed invention further comprising an opening partition member (32, Fig. 1) separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C3:L33-35).
With regard to claim 57, Rea-Bush as applied in claim 55 above discloses the claimed invention.
Further, Bush teaches a last member (Bush Annotated Fig. 2) capable of pulling a last food layer from the interior (Bush Annotated Fig. 2), the last member including a last food support member capable of being positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last member further including at least a last pair (Bush has an extra layer of food than the present invention teaches) of pulling structures extending from the last food support member to at least the opening of the enclosure (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the last lifting portion as taught by Bush to modify the invention of Rea-Bush in order to make it easier for a user to remove the last food layer.
With regard to claim 58, Rea-Bush as applied in claim 55 above discloses the claimed invention wherein the lid is completely removable from the enclosure (38, Fig. 3).

Further, Bush teaches wherein at least one of the pairs of pulling structures extends from the corresponding food support member to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the pulling structures as taught by Bush to modify the invention of Rea-Bush such that remaining quantities of product are residually contained in sealed compartments provided by the remaining interleaf sheets (C4:L61-64).  
With regard to claim 61, Rea-Bush as applied in claim 55 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the members further includes a separating portion (Bush Annotated Fig. 2) capable of sealing against the interior of the enclosure (C4:L41-47).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the separating portion capable of sealing against the interior of the enclosure as taught by Bush to modify the invention of Rea-Bush in order to keep the remaining products fresh.
With regard to claim 62, Rea discloses a container capable of holding food comprising: an enclosure (10, Fig. 1) including an interior (24, Fig. 3) and an opening (28, Fig. 3); a lid (38, Fig. 3) capable of covering the opening of the enclosure and also capable of uncovering the opening of the enclosure.

Bush teaches a first member (Bush Annotated Fig. 2) capable of pulling a first food layer from a second food layer, the first member including a first separating portion (Bush Annotated Fig. 2) capable of being positioned between the first food layer and the second food layer and sealing against the interior of the enclosure, and the first member further including at least a first pulling structure extending from the first separating portion to at least the opening of the enclosure (Bush Annotated Fig. 2); and a second member (Bush Annotated Fig. 2) capable of pulling the second food layer from a third food layer (Bush Annotated Fig. 2), the second member including a second separating portion (Bush Annotated Fig. 2) capable of being positioned between the second food layer and the third food layer and sealing against the interior of the enclosure, and the second member further including at least a second pulling structure extending from the 
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the separating portions and pulling structures as taught by Bush to modify the invention of Rea such that when an individual quantity of product is removed all others remain hermetically sealed (C2:L13-15).
With regard to claim 63, Rea-Bush as applied in claim 62 above discloses the claimed invention further comprising an opening partition member (32, Fig. 1) separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C3:L33-35).
With regard to claim 64, Rea-Bush as applied in claim 62 above discloses the claimed invention.
Further, Bush teaches a last member (Bush Annotated Fig. 2) capable of pulling a last food layer from the interior (Bush Annotated Fig. 2), the last member including a last separating portion capable of being positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last member further including at least a least a last Bush has an extra layer of food than the present invention teaches) pulling structure extending from the last separating portion to at least the opening of the enclosure (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the last lifting portion as taught by Bush to modify the invention of Rea-Bush in order to make it easier for a user to remove the last food layer.

With regard to claim 66, Rea-Bush as applied in claim 62 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the lifting includes a plurality of the pulling structures (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the plurality of pulling structures as taught by Bush to modify the invention of Rea-Bush in case one of the pulling structures breaks.
With regard to claim 67, Rea-Bush as applied in claim 62 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the pairs of pulling structures extends from the corresponding separating portion to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2) with (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the pulling structures as taught by Bush to modify the invention of Rea-Bush such that remaining quantities of product are residually contained in sealed compartments provided by the remaining interleaf sheets (C4:L61-64).  
With regard to claim 68, Rea-Bush as applied in claim 62 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the single interleaf sheets as taught by Bush to modify the invention of Rea-Bush in order to keep each separate quantity of product such as a cheese or luncheon meat slice is hermetically sealed (C2:L9-11).
With regard to claim 69, Rea discloses a container capable of holding food comprising: an enclosure (10, Fig. 1) including an interior (24, Fig. 3) and an opening (28, Fig. 3); a lid (38, Fig. 3) capable of covering the opening of the enclosure and also capable of uncovering the opening of the enclosure.
Rea does not disclose a member adapted to pull a first food layer from a second food layer, the member including a food support member adapted to be positioned between the first food layer and the second food layer, and the member further including at least a first pulling structure extending from the food support member to at least the lid; wherein when the lid uncovers the opening of the enclosure, the first pulling structure extends beyond the opening of the enclosure.
Bush teaches a member (Bush Annotated Fig. 2) capable of pulling a first food layer from a second food layer, the lifting member including a food support member (Bush Annotated Fig. 2) capable of being positioned between the first food layer and the second food layer, and the member further including at least a first pulling structure extending from the food support member to at least the lid (Bush Annotated Fig. 2, 11); 
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the lifting portions and pulling structures as taught by Bush to modify the invention of Rea such that when an individual quantity of product is removed all others remain hermetically sealed (C2:L13-15).
With regard to claim 70, Rea-Bush as applied in claim 69 above discloses the claimed invention further comprising an opening partition member (32, Fig. 1) separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C3:L33-35).
With regard to claim 71, Rea-Bush as applied in claim 69 above discloses the claimed invention.
Further, Bush teaches a last member (Bush Annotated Fig. 2) capable of pulling a last food layer from the interior (Bush Annotated Fig. 2), the last member including a last food support portion capable of being positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last member (Bush has an extra layer of food than the present invention teaches) further including at least a least a last pulling structure extending from the last food support member to at least the lid (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the last lifting portion as taught by Bush to modify the invention of Rea-Bush in order to make it easier for a user to remove the last food layer.

With regard to claim 73, Rea-Bush as applied in claim 69 above discloses the claimed invention.
Further, Bush teaches wherein the member further includes at least a second pulling structure extending from the food support member to at least the opening of the enclosure (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the two pulling structures as taught by Bush to modify the invention of Rea-Bush in in order to reduce the strain on the individual pulling structures.
With regard to claim 74, Rea-Bush as applied in claim 73 above discloses the claimed invention.
Further, Bush teaches wherein at least one of the pulling structures extends from the food support member to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2) with (Bush Annotated Fig. 2).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the pulling structures as taught by Bush to modify the invention of Rea-Bush such that remaining quantities of product are residually contained in sealed compartments provided by the remaining interleaf sheets (C4:L61-64). 
With regard to claims 77, 80 and 83, Rea-Bush as applied in claims 55, 62 and 69 respectively above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the food layer sliding against the perimeter of the enclosure as taught by Bush to modify the invention of Rea-Bush in order to allow the top layer of food to slide out of the enclosure.

Claim 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rea in view of Bush as applied in claim 55 above in further view of Bailey (U.S. 2,334,595 A). 
With regard to claim 56, Rea-Bush as applied in claim 55 above discloses the claimed invention.
Rea-Bush does not disclose the container further comprising at least one handle formed by at least one of the pairs of pulling structures.
Bailey teaches a container (10, Fig. 1) comprising at least one handle (32, Fig. 3) formed by a pair of pulling structures (26, Fig. 3).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the handle as taught by Bailey to modify the invention of Rea-Bush in order to be able to remove the layers of meat easier for a user.

s 75, 76, 78, 79, 81 and 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rea in view of Bush as applied in claims 55, 62 and 69 respectively above in further view of Whitaker et al. (2010/0001053 A1).
With regard to claims 75, 76, 78, 79, 81 and 82 Rea-Bush as applied in claims 55, 62 and 69 respectively above discloses the claimed invention.
Rea-Bush does not disclose wherein when the container is in a storage configuration the lid covers the opening of the enclosure and wherein the lid uncovers the opening of the enclosure when the container is in a serving configuration; wherein the lid is capable of resealing the container.
Whitaker teaches a container (200, Fig. 2) wherein when the container is in a storage configuration the lid covers the opening of the enclosure and wherein the lid uncovers the opening of the enclosure when the container is in a serving configuration; wherein the lid is capable of resealing the container (¶ 26).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the resealable lid as taught by Whitaker to modify the invention of Rea-Bush in order to keep the product fresh and uncontaminated between use.

Response to Arguments
Applicant's arguments filed 03 December 2021 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that item 38 of Rea is not a lid. The Examiner disagrees.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735            

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735